             Case 1:21-mc-00194-KPF Document 41-1 Filed 07/29/21 Page 1 of 2
                                                           Thursday, July 29, 2021 at 18:03:35 Eastern Daylight Time


Subject: Fwd: Ac(vity in Case 1:21-mc-00194-KPF Breaking Media, Inc. v. Jowers Reply Memorandum of Law
         in Support of Mo(on
Date: Saturday, May 29, 2021 at 11:11:11 AM Eastern Daylight Time
From: Robert Tauler
To:      David Korzenik, Terence Keegan, Zachary Press

Where is my “courtesy copy” you liVle wannabe tough guy taVle tales!?

You will regret listening to Robert Kinney. I will never quit un(l you are accountable for your fraud on the court, your
lies to me, and your complicity in Kinney’s plan to harm me personally for doing nothing but defending my client in a
case in Texas.

The next two years will be painful for each of you. You should have done your research before you started slinging
mud. Just remember that you started it.

Robert Tauler, Esq.
Tauler Smith LLP
626 Wilshire Blvd. Suite 510
Los Angeles, CA 90017
(310) 590-3927
www.taulersmith.com

Begin forwarded message:


       From: NYSD_ECF_Pool@nysd.uscourts.gov
       Date: May 25, 2021 at 12:00:54 PM PDT
       To: CourtMail@nysd.uscourts.gov
       Subject: AcFvity in Case 1:21-mc-00194-KPF Breaking Media, Inc. v. Jowers Reply Memorandum of
       Law in Support of MoFon




       This is an automaFc e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
       this e-mail because the mail box is unaYended.
       ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
       aYorneys of record and parFes in a case (including pro se liFgants) to receive one free electronic
       copy of all documents ﬁled electronically, if receipt is required by law or directed by the ﬁler. PACER
       access fees apply to all other users. To avoid later charges, download a copy of each document
       during this ﬁrst viewing. However, if the referenced document is a transcript, the free copy and 30
       page limit do not apply.




                                                                                                                    Page 1 of 2
     Case 1:21-mc-00194-KPF Document 41-1 Filed 07/29/21 Page 2 of 2


                                         U.S. District Court

                                   Southern District of New York

Notice of Electronic Filing

The following transac(on was entered by Korzenik, David on 5/25/2021 at 3:00 PM EDT and ﬁled on
5/25/2021
Case Name:          Breaking Media, Inc. v. Jowers
Case Number:        1:21-mc-00194-KPF
Filer:              Breaking Media, Inc.
Document Number: 37

Docket Text:
REPLY MEMORANDUM OF LAW in Support re: [35] LETTER MOTION for Leave to File
Reply to [34] Respondent's Opposition Brief addressed to Judge Katherine Polk Failla
from Terence P. Keegan dated May 21, 2021., [13] AMENDED MOTION to Quash Non-
Party Subpoena . . Document filed by Breaking Media, Inc...(Korzenik, David)


1:21-mc-00194-KPF NoFce has been electronically mailed to:

David S. Korzenik dkorzenik@mkslex.com, david-korzenik-7860@ecf.pacerpro.com, mona-houck-
2382@ecf.pacerpro.com

Robert Tauler   rtauler@taulersmith.com, lstein@taulersmith.com, vsaryan@taulersmith.com

Terence Patrick Keegan   tkeegan@mkslex.com, terence-keegan-4503@ecf.pacerpro.com

1:21-mc-00194-KPF NoFce has been delivered by other means to:

The following document(s) are associated with this transac(on:

Document descripFon:Main Document
Original ﬁlename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1008691343 [Date=5/25/2021] [FileNumber=25945903-
0] [5cc870dbd98301b0f35c3283e9d58e180f7e26380f0c98036b0acbb9985e257e9c
2c7416eccf21b9180db987de2bae4542a8d3ee0a1705aa72d731463eda3566]]




                                                                                                  Page 2 of 2
